Citation Nr: 9912427	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-44 226	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant and Robert Gale




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


REMAND

The veteran had active service from July 1946 to May 1960.  

The veteran's death certificate, dated in February 1996, 
shows the immediate cause of death on February 11, 1996 was 
arteriosclerotic vascular disease.  No other significant 
medical conditions were reported and the certificate shows 
that an autopsy was not performed.  The hospital emergency 
room report of February 11, 1996 shows that the veteran was 
dead on arrival at the emergency room with a reported 
diagnosis of status post cardiac arrest.  At the time of his 
death, the veteran was service connected for osteomyelitis of 
the right tibia, rated 50 percent disabling and a cyst of the 
spine and the face, each evaluated as noncompensable.  

The appellant contends that the veteran's death was due to 
service connected disability and referenced supporting 
treatment records from the Brockton-West Roxbury VA Medical 
Center on her formal claim in March 1996.  These records were 
not obtained by the RO for consideration.  At the hearing on 
appeal before the undersigned, the appellant indicated that 
the veteran last had signigficant problem with his 
osteomyelitis in 1992-93.  These records are also not 
included in the claims folder.  Further, in support of her 
contention that the veteran died of pulmonary emboli 
associated with his right tibia osteomyelitis, the appellant 
has furnished a June 1996 letter from Dr. W., the veteran's 
treating physician.  While the doctor's opinion is general in 
nature and tends toward the speculative, he was never asked 
to elaborate or to explain specifically how his general 
theory would apply to the veteran's particular circumstances 
and whether his treatment records support this view.  The 
Board is of the opinion that the doctor should be given the 
opportunity to further explain his opinion.  

Accordingly, the case is being remanded for the following 
action:

1.  The RO should request the appellant 
provide the names, addresses, and 
approximate dates of treatment from all 
VA and non-VA health care providers who 
treated the veteran since 1992 for any 
pertinent disability, including his 
osteomyelitis of the right tibia.  With 
the necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
folder copies of pertinent treatment 
reports, not already on file, which have 
been identified in response to this 
request.  

2.  In addition to copies of his 
treatment records, Dr. W, should also be 
asked to furnish a more detailed 
statement with respect to his June 1996 
opinion concerning the cause of the 
veteran's death.  He should be asked to 
indicate the extent to which his opinion 
is based on the history furnished by the 
appellant, his own medical findings or on 
objective medical evidence he has 
reviewed.  Also, whether his opinion is 
based on clinical and test findings 
specific to the veteran or if it 
constitutes a general medical statement 
as to possible rather than probable 
etiology.  He should provide a complete 
rationale for any opinions expressed.  

3.  Upon receipt of all the requested 
medical reports and the response from Dr. 
W , the claims folder should then be made 
available to an appropriate VA specialist 
to review the record and render an 
opinion as to whether it is at least as 
likely as not that any of the veteran's 
service-connected disabilities, 
particularly his osteomyelitis of the 
right tibia, caused or contributed to his 
death.In this regard, the reviewer should 
also address the following questions: (1) 
Were there "debilitating effects" due to 
the service-connected osteomyelitis that 
made the veteran "materially less 
capable" of resisting the effects of his 
fatal disease process or, (2) did his 
service-connected disability have a 
"material influence in accelerating 
death," and (3) was the service-connected 
disability a contributory cause of death.  
The entire claims folder and a copy of 
this Remand should be made available to 
the reviewer for consideration in 
rendering the requested opinions.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the appellant's claim for 
entitlement to service connection for the 
cause of the veteran's death.  

If the decision remains adverse to the appellant, the RO 
should issue a supplemental statement of the case, and the 
appellant and her representative should be given a reasonable 
period of time for a response.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this Remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	ROBERT L. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









